DETAILED ACTION
Response to Amendment
The amendment filed on 25 February 2021 has been entered. Claims 1, 12, and 15-19 have been amended and are hereby entered. Claim 20 has been cancelled. Claim 21 has been added. Applicant’s amendment to the Specification and Claims have overcome the objection previously set forth in the Non-Final Action mailed on 22 January 2021.
Claims 1-19 and 21 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that Kofuji fails to disclose that distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member, the Examiner presents a prior art, Krude et al. (US, 6,739,422 B2), wherein Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising a first member (72) having a first engagement means (75), a second member (41) having a second engagement means (52) to couple with the first engagement means (75) forming a coupling between the first and second members (72, 41), a window (74) formed within the first member (72), and a retaining means (57) configured to retain the coupling of the first and second members (72, 41), wherein the retaining means (57) include distal ends (65, 66) extending in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member (72).
Further, Krude et al. has also been used as a teaching reference to modify the retaining means of previously applied prior art Kofuji such that distal ends of the retaining means do not extend outside the window in order to prevent any interference with external parts located outside the window.
Regarding Applicant’s argument that none of the cited references discloses a seal coupled to a second member adjacent the end of the first member and coupled to a first member adjacent a window formed in the first member and that the boot of Sugiyama et al. is connected to a shaft at a point distal from an end of a cylindrical section, the Examiner’s respectfully disagrees and 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Krude et al. (US 6,739,422 B2).
	With respect to Claim 1, Krude et al. (Figs. 1-10) discloses a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining means (57) accessible through the window (74), wherein distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
	With respect to Claim 2, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 1 and that the first member (72) includes an open end (82) and the first engagement means (75) of the first member (72) is formed within the open end (82).
Claim 3, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 2 and that wherein the portion (55) of the second member (41) disposed within the first member (72) is disposed within the open end (82) and includes the second engagement means (52).
With respect to Claim 4, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 2 and that the window (74) is continuous with the open end (82) as best shown in Fig. 2.
With respect to Claim 5, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 1 and that the first engagement means (75) includes a first plurality of splines (inner toothing) and the second engagement means (52) includes a second plurality of splines (outer toothing).
	With respect to Claim 6, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 1 and that the first member (72) includes an interior surface recess (76) receiving a portion of the retaining means (57) and the second member (41) includes an exterior surface recess (53) receiving another portion of the retaining means (57), wherein the retaining means (57) being received in the interior surface recess (76) and exterior surface recess (53) is best shown in Fig. 7.
	With respect to Claim 7, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 1 and that the retaining means (57) is configured as a retaining ring (a securing ring).
	With respect to Claim 9, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 1 and further comprising a constant velocity joint (71) coupled to the first member (72). 
	With respect to Claim 10, Krude et al. (Figs. 1-10) discloses a vehicle driveline comprising the joint assembly (10) of Claim 1, wherein the joint assembly (10) of Claim 1 is used for supporting a wheel of a motor vehicle and for drivingly connecting the wheel to a driveshaft. See Abstract.
	With respect to Claim 11, Krude et al. (Figs. 1-10) discloses a vehicle comprising the joint assembly (10) of Claim 1, wherein the joint assembly (10) of Claim 1 is used for supporting a wheel of a motor vehicle and for drivingly connecting the wheel to a driveshaft. See Abstract.
	With respect to Claim 12, Krude et al. (Figs. 1-10) discloses a joint assembly (10) comprising: 
a first member (72) having an open end (82) and a first plurality of splines (75, an inner toothing) formed within the open end (82);

a window (74) formed within the first member (72) where the portion (55) of the second member (41) is disposed within the first member (72); and
a retaining ring (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining ring accessible through the window (74), the first member (72) including an interior surface annular recess (76) receiving a portion of the retaining ring (57) and the second member (41) including an exterior surface annular recess (53) receiving another portion of the retaining ring (57) (best shown in Fig. 7), wherein distal ends (65, 66) of the retaining ring (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
With respect to Claim 14, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 12 and further comprising a constant velocity joint (71) coupled to the first member (72).
With respect to Claim 15, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 211.02.
Therefore, Krude et al. (Figs. 1-10) discloses a method of servicing a joint assembly (10) comprising:
providing the joint assembly (10), the joint assembly (10) including:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide a coupling of the second member (41) to the first member (72);

a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining means (57) accessible through the window (74), wherein distal ends (65. 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72);
manipulating the retaining means (57) through the window (74) to release the coupling of the second member (41) to the first member (72); and
separating the first member (72) and the second member (41) by disengaging the second engagement means (52) from the first engagement means (75).
	With respect to Claim 16, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 15 and that the joint assembly further comprises a constant velocity joint (71) coupled to the first member (72).
	With respect to Claim 18, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 15 and further comprising coupling the separated first member (72) with another second member to form another joint assembly, wherein the retaining means (57) can be simply attached and detached from the joint assembly, thereby allowing the separated first member (72) to be capable of coupling with another second member to form another joint assembly.
With respect to Claim 19, Krude et al. (Figs. 1-10) discloses the limitations set forth in Claim 15 and further comprising coupling the separated second member (41) with another first member to form another joint assembly, wherein the retaining means (57) can be simply attached and detached from the joint assembly, thereby allowing the separated second member (41) to be capable of coupling with another first member to form another joint assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7, 9-12, 14-16, and 18-19 as being unpatentable over Kofuji (US 2009/0233723 A1) in view of Krude et al. (US 6,739,422 B2).
With respect to Claim 1, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having a first engagement means (86, a spline hole); 
a second member (45) having a second engagement means (84, a spline section), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means (84) engaging the first engagement means (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining means (95) accessible through the window (93).
Kofuji fails to disclose that the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member.
However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining means (57) accessible through the window (74), wherein distal ends (65, 66) of the retaining means (57) extend in a 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude et al. for the purpose of providing a discreet means of uncoupling the first and second members and of preventing the distal ends to interfere with external parts located outside the window.
With respect to Claim 2, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the first member (43) includes an open end and the first engagement means (86) of the first member (43) is formed within the open end.
With respect to Claim 3, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 2 and Kofuji (Fig. 4) further discloses that the portion (45b) of the second member (45) disposed within the first member (43) is disposed within the open end and includes the second engagement means (84).
With respect to Claim 4, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 2 and Kofuji (Fig. 4) further discloses that the window (93) is continuous with the open end. See Paragraph 0051, wherein the window (93) has a section opening towards the tip of the tubular engaging section (85) from a first annular groove (91) of the first member (43).
With respect to Claim 5, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the first engagement means (86) includes a first plurality of splines (spline hole) and the second engagement means(84) includes a second plurality of splines (spline section).
With respect to Claim 6, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the first member (43) includes an interior surface recess (91) receiving a portion of the retaining means and the second member (45) includes an exterior surface recess (92) receiving another portion of the retaining means (95). See Paragraph 0053, wherein the retaining means (95) is disposed spanning the interior surface recess (91) and the exterior surface recess (92).
With respect to Claim 7, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 4) further discloses that the retaining means (95) is configured as a retaining ring (circular clip).
Claim 9, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 1 and Kofuji (Fig. 3) further discloses further comprising a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 10, Kofuji in view of Krude et al. discloses a vehicle driveline (41; Figs. 2-3 of Kofuji) comprising the joint assembly of Claim 1.
With respect to Claim 11, Kofuji in view of Krude et al. discloses a vehicle (10; Figs. 1-3 of Kofuji) comprising the joint assembly of Claim 1.
With respect to Claim 12, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having an open end and a first plurality of splines (86, a spline hole) formed within the open end;
a second member (45) having a second plurality of splines (84, a spline section) formed thereon, a portion (45b) of the second member (45) disposed within the first member (43), the second plurality of splines (84) engaging the first plurality of splines (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining ring (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining ring (95) accessible through the window (93), the first member (43) including an interior surface annular recess (91) receiving a portion of the retaining ring and the second member (45) including an exterior surface annular recess (92) receiving another portion of the retaining ring (see Paragraph 0053, wherein the retaining means (95) is disposed spanning the interior surface annular recess (91) and the exterior surface annular recess (92)).
Kofuji fails to disclose that the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member.
However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second 
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining means (57) accessible through the window (74), wherein distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude et al. for the purpose of providing a discreet means of uncoupling the first and second members and of preventing the distal ends to interfere with external parts located outside the window.
With respect to Claim 14, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 12 and Kofuji (Fig. 3) further comprising a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 15, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 211.02.
Therefore, Kofuji (Figs. 1-6c) discloses a method of servicing a joint assembly comprising:
providing (Fig. 4) the joint assembly, the joint assembly (Figs. 4) including:
a first member (43) having a first engagement means (86, spline hole);
a second member (45) having a second engagement means(84, a spline section), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means(84) engaging the first engagement means 
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining means (95) accessible through the window (93);
manipulating (Figs. 5a-5b) the retaining means (95) through the window (93) to release the coupling of the second member (45) to the first member (43); and
separating (Figs. 6a-6c) the first member (43) and the second member (45) by disengaging the second engagement means from the first engagement means.
Kofuji fails to disclose that the distal ends of the retaining means extend in a direction radially outwardly into the window to a point at or radially inwardly from an outer wall of the first member.
However, Krude et al. (Figs. 1-10) teaches a joint assembly (10) comprising:
a first member (72) having a first engagement means (75, an inner toothing);
a second member (41) having a second engagement means (52, an outer toothing), a portion (55) of the second member (41) disposed within the first member (72), the second engagement means (52) engaging the first engagement means (75) to provide coupling of the second member (41) to the first member (72);
a window (74) formed within the first member (72) where the portion of the second member (41) is disposed within the first member (72); and
a retaining means (57, a securing ring) configured to retain the coupling of the second member (41) to the first member (72), a portion (65, 66) of the retaining means (57) accessible through the window (74), wherein distal ends (65, 66) of the retaining means (57) extend in a direction radially outwardly into the window (74) to a point at or radially inwardly from an outer wall of the first member (72).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the retaining ring of Kofuji such that the distal ends extend in a direction radially outwardly into the window to a point as taught by Krude 
With respect to Claim 16, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 15 and Kofuji (Fig. 3) further discloses that the joint assembly further comprises a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 18, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 15 and Kofuji (Figs. 2-3) further comprising coupling the separated first member (43) with another second member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated first member (43) to be capable of coupling with another second member to form another joint assembly.
With respect to Claim 19, Kofuji in view of Krude et al. discloses the limitations set forth in Claim 15 and Kofuji (Figs. 2-3) further comprising coupling the separated second member (45) with another first member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated second member (45) to be capable of coupling with another first member to form another joint assembly.

Claims 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji (US 2009/0233723 A1) in view of Krude et al. (US 6,739,422 B2), as applied to Claims 1-7, 9-12, 14-16, and 18-19, and further in view of Sugiyama et al. (US 2018/0003240 A1).
With respect to Claims 8 and 13, Kofuji in view of Krude et al. discloses the limitations set forth in Claims 1 and 12 respectively but fails to disclose that the joint assembly further comprises a seal configured to cover the window.
However, Sugiyama et al. (Fig. 4-7) teaches a joint assembly comprising a first member (30), a second member (11, 12) coupled to the first member (30), and a retaining means(8) configured to retain the coupling of the second member (11, 12) to the first member (30), wherein the retaining means (8) is inserted into through holes(31, 32) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji in view of Krude et al. with a seal or a water-proof boot as taught by Sugiyama et al. for the purpose of preventing an invasion of water or dust from the window or openings.
With respect to Claim 17, Kofuji discloses the limitations set forth in Claim 15 but fails to discloses that the joint assembly further comprises a seal configured to cover the window and the method further comprises uncovering the window from the seal prior to manipulating the retaining means through the window to release the coupling of the second member to the first member.
However, Sugiyama et al. (Fig. 4-7) teaches a joint assembly comprising a first member (30), a second member (11, 12) coupled to the first member (30), and a retaining means(8) configured to retain the coupling of the second member (11, 12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second member (11, 12). Sugiyama et al. (Fig. 7) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32), wherein the seal (35) can be removed from the joint assembly to uncover the through holes (31, 32).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. for the purpose of preventing an invasion of water or dust from the window or openings.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kofuji (US 2009/0233723 A1) in view of Sugiyama et al. (US 2018/0003240 A1).
With respect to Claim 21, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having a first engagement means (86, a spline hole);
a second member (45) having a second engagement means (84, a spline section), a portion (45b) of the second member (45) disposed within the first member (43), the second 
a window (93, a notch section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining means (95) accessible through the window (93).
Kofuji fails to disclose a seal configured to cover the window, the seal coupled to the second member adjacent an end of the first member, the seal coupled to the first member adjacent the window.
However, Sugiyama et al. (Figs. 4-7) teaches a joint assembly comprising a first member (30), a second member (11, 12) coupled to the first member (30), and a retaining means(8) configured to retain the coupling of the second member (11, 12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second member (12).
Sugiyama et al. (Fig. 7) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32), the seal coupled to the second member (12) adjacent an end (36) of the first member (30), the seal coupled to the first member (11, 12), wherein the seal (35), as stated on Paragraph 0058, is mounted on the first member (30) and on the first member (11, 12) of the output shaft (3).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. such that it is coupled to the second member adjacent the end of the first member and to the first member adjacent the window for the purpose of preventing an invasion of water or dust from the window or openings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678